Title: To George Washington from Giuseppe Chiappe, 28 October 1791
From: Chiappe, Giuseppe
To: Washington, George


  Mogador [Morocco], 28 Oct. 1791. Sends a duplicate of his letter of 31 Aug. by a Dutch captain bound for Saint Lucia with a cargo of mules and adds the following news: his brother Girolamo, consul for

Venice at Tangier, has traveled to Madrid and Cadiz under the authority of Emperor Yazid Ibn-Muhammed of Morocco to arrange a ceasefire. A skirmish resulting in casualties occurred at Ceuta before news of the truce had reached its garrison, but all further hostilities have been suspended until Madrid’s acceptance of the emperor’s terms is announced. On 22 Sept. the Venetian ambassador to Morocco arrived at Tangier with presents for the emperor, a list of which will be forwarded when received. The emperor immediately called him to Tetuán, where he was to have proceeded on 5 or 6 Oct. with the consul. Further news will be sent only after receiving approval of past and present communications.
